 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Broadcasters, Inc. and American Fed-eration of Television and Radio Artists, SanDiego Local, AFL-CIO and National Associ-ation of Broadcast Employees & Technicians,AFL-CIO, CLC. Cases 21-CA-18391 and 21-CA-18516March 26, 1981DECISION AND ORDEROn November 3, 1980, Administrative LawJudge Michael D. Stevenson issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel and the Charging Party, National Asso-ciation of Broadcast Employees & Technicians,AFL-CIO, CLC, filed exceptions and supportingbriefs, and the Respondent filed answering briefs tothe respective exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.We agree with the Administrative Law Judgethat the General Counsel failed to establish that theRespondent is a successor to Retlaw Broadcastingor that it had a duty to bargain with the unionswhich had represented certain employees ofRetlaw. At no time did the Respondent hire, or in-dicate that it planned to retain, a majority employ-ee complement in the bargaining units in whichRetlaw employees constituted a majority,' and atno time subsequent to its acquisition of Retlaw dideither union represent a unit majority. We furtheragree with the Administrative Law Judge that theGeneral Counsel has not proved that the Respond-ent sought to avoid a bargaining obligation by un-lawfully refusing to hire a sufficient number ofRetlaw employees to maintain or establish majoritystatus. We also note that the supervisory hierarchyunder Retlaw was replaced, which further militatesagainst a finding of successorship. J-P Mfg., Inc.,successor to Traverse City Manufacturing, Inc., 194NLRB 965, 968-969 (1972). We agreee that, inthese circumstances, the Respondent is not a suc-cessor to Retlaw. Bengal Paving Co., 245 NLRB(1979); Industrial Catering Company, Division ofMerrill's Restaurant, Inc., 224 NLRB 972, 979(1976).In view of our disposition herein, we find it unnecessary to pass onthe Administrative Law Judge's additional grounds for concluding thatthe Respondent is not a successor to Retlaw.Chairman Fanning concurs in the result here, but he does not believethat in every case there must be anabsolute majority of the predecessor'semployees before a duty to bargain can be found. See United MaintenanceA Manufacturing Co.. Inc., 214 NLRB 529, 536, fn, 21 (1974), and casescited therein.255 NLRB No. 53ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at San Diego, California,on June 10 and 11, 1980,1 pursuant to an order consoli-dating cases and a consolidated amended complaintissued by the Regional Director for the National LaborRelations Board for Region 21 on February 1, 1980, andwhich is based on charges filed by American Federationof Television and Radio Artists, San Diego Local, AFL-CIO, in Case 21-CA-18391, and by National Associationof Broadcast Employees & Technicians, AFL-CIO-CLCin Case 21-CA-18516 (herein called AFTRA andNABET respectively), on November 9 (21-CA-18391)and December 20 (21-CA-18516). The complaint allegesthat Southwestern Broadcasters, Inc. (herein called Re-spondent) has engaged in certain violations of Section8(a)(l), (3), and (5) of the National Labor Relations Act,as amended (herein called the Act).IssuesThe issues presented are: (1) Whether Respondent asthe present owner of Radio Station KOGO is a successoremployer; or (2) whether Respondent, in order to avoidthe legal status of successor employer, refused to hireone or more persons formerly employed by RetlawBroadcasters, Inc., at Radio Station KOGO.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of General Counsel, AFTRA, NABET, and Re-spondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is a Georgia corporationwhich owns and operates Radio Station KOGO, locatedin San Diego, California, and owns and operates otherradio stations located in San Antonio, Texas, Phoenix,Arizona; Brighton, Colorado; and Santa Ana, California.It further admits that during the past year, in the courseand conduct of its business that its gross volume exceed-ed $100,000 from advertising national brand productsover the air. Accordingly it admits, and I find, that it isi All dates herein refer to 1979 unless otherwise indicated. 331SOUTHWESTERN BROADCASTERSan employer engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that American Feder-ation of Television and Radio Artists, San Diego Local,AFL-CIO, and National Association of Broadcast Em-ployees & Technicians, AFL-CIO-CLC, are labor orga-nizations within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThis case arises out of a sale of assets of Radio StationKOGO, by the former owner, Retlaw Broadcasting, toRespondent on or about September 19. Prior to this saleRetlaw was a party to collective-bargaining agreementsbetween itself and AFTRA, representing generally thetechnical and engineering employees. These contractshave been in force and effect since before 1970. All par-ties agree that said employees were grouped together inunits appropriate for collective bargaining under the Act,but Respondent denies that the status of these units con-tinued after Respondent purchased the assets of KOGO.The parties also agreed that since October 2 for AFTRAand since September 21, for NABET, these Unions havedemanded that Respondent recognize them and bargainwith them as exclusive representatives of employees con-tained within the units described generally above. Re-spondent has refused these requests and further admitsthat since September 19, as more fully described below,it instituted changes in terms and conditions of employ-ment without bargaining with AFTRA or NABET.At hearing, the president of Retlaw, Joseph C. Drill-ing, testified that during the spring Retlaw decided thatit was unable to earn adequate profits in the San Diegoradio market as it owned only KOGO, an AM station.According to Drilling, to attract sufficient advertisingdollars required ownership of both AM and FM stationsin the same locality. Accordingly, Retlaw decided toconcentrate such assets as it had in television and en-gaged the services of a broker to find a buyer forKOGO. Ultimately, the broker submitted two bids forpurchase of KOGO, one of which was from Respondent.Negotiations on various details followed, including dis-cussions regarding the futures of certain KOGO manage-ment employees. Then on April 18, an agreement for saleand purchase of KOGO was signed. The actual closingwas not to occur until September 19, and Respondentwas scheduled to commence operation of KOGO onSeptember 20.2At the time it agreed to purchase KOGO, Respondentowned KPRI, a nonunion FM station in San Diego. Thegeneral manager of KPRI and a lengthy witness at hear-ing was Dex Allen. He first learned of KOGO's avail-ability in March, when he received a telephone call fromEd Shadek, a principal of Respondent. The latter hadbeen contacted by the broker wanting to know whether2 For reasons I find immaterial to this case, the originally scheduledclosing date of September 18 was delayed for 24 hoursRespondent was interested in acquiring an AM station.Allen advised Shadek to pursue the matter and ultimate-ly agreement was reached with Retlaw.Drilling testified that in his preclosing discussions withShadek, only three KOGO employees were specificallydiscussed: Jerry Jackson, station manager; U. A. Altman,sales manager; and Bill Dodd, program director. None ofthese was to be retained by Respondent. In addition, thecontract of sale provided that Respondent would assumetwo personal service contracts for two radio personal-ities, Ken Cooper and Ernie Myers. As to the remainingKOGO employees, Drilling had no prior knowledge asto who, if any, would be retained by Respondent norunder what circumstances. Shadek had indicated thatsome KOGO employees would not be retained and, afternegotiations, Drilling agreed to notify those not to be re-tained and to pay them severance pay. On September 19,Drilling received from Allen a document entitled"Retlaw KOGO Employees." It reads as follows:To be terminatedAltmanBecerraDoddEbbertEdingtonGraueHearnLelandMartelMcculochNeillSmithStocktonSwearingenThe names on the list were placed thereon as a result ofdiscussions primarily between Allen and Charles Brink-man, KOGO's new program director. To a lesser degree,others contributed suggestions on which employeesshould be retained. Drilling read the names to Jacksonwhile both men were riding in Drilling's car and subse-quently Jackson notified the individuals concerned thattheir names were on the list.In the opinion of Drilling, Respondent was aware ofthe two collective-bargaining agreements before itagreed to purchase KOGO. Drilling could not recall anyspecific discussion of this point during the several negoti-ating sessions which occurred. However, Exhibit C tothe agreement for purchase and sale of KOGO (April 18,1979) specifically lists the two Union's contracts (pp. 3and 4) as "material Contracts and Commitments of Sellerwith respect to KOGO." (NABET Exh. .) Unlike thetwo personal service contracts referred to above, the twocollective-bargaining agreements with the Unions werenot to be assumed by Respondent. Respondent askedDrilling to operate KOGO through midnight of Septem-ber 19 and the latter agreed as a courtesy. At 12:01 a.m.on September 20, KOGO went off the air for approxi-mately 30 hours because Respondent was installing anew transmitter and doing some work on phasing equip-ment which could only be done when the station is offthe air. Respondent was informed by its FCC attorneythat the hiatus was not unlawful.Three Retlaw employees testified at the hearing. Allwere members of the unit represented by AFTRA. Cyn-thia Heath Kerrigan worked for KOGO from May 1977to September 19, primarily in the news department. She 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst learned of the sale of KOGO in the summer throughthe "grapevine." This was followed shortly thereafter bymemorandum formally announcing the sale. On Septem-ber 19, Kerrigan received a phone call at home about 3p.m. from Ken Graue, the news director, telling her thatthe list of employees not to be retained had been madepublic. With the exception of Kerrigan and Rob Branch,the entire news department was to be replaced. Prior tothis announcement, Graue has told Kerrigan and her col-leagues in the news department on two occasions that itlooked like the new owners of KOGO would expand thenews department and no one should worry about his orher job. On September 20, Kerrigan reported for workand met Allen for the first time. He told her that a meet-ing with Brinkman and a meeting with Ted Tillatson, thenew news administrator, had been scheduled for laterthat day. Allen concluded the brief meeting by tellingKerrigan to enjoy the remainder of the day off with pay.At 12:30 p.m., Kerrigan met Brinkman in his officeand he began the conversation by saying, "We are notrecognizing the union." Then he told her that they had anew agreement for her to sign which he handed to her.This document contained terms and conditions of em-ployment different from those which Kerrigan hadworked under at Retlaw. (The exact differences do notappear of record.) The document reads as follows:SBI-KOGO, INC.1. Your salary is: $451.00 per week for a 5-dayweek, plus a weekend air shift of 6 hours paid at$8.00 per hour.2. Each air personality will be available for onefull hour production each day, Monday throughFriday. (i.e., commercials -plus station promo's).3. All KOGO air personalities to record commer-cials to run in all dayparts/shifts throughout thebroadcast day.4. Any "Spec" commercial production -record-ed, sold and subsequently aired deliver a $30.00talent fee paid to the announcer/talent for each 13week run. This fee entitles the client to use this spoton KOGO only. Two or more stations deliver a$60.00 talent fee per 13 week cycle. All fees paid bythe client to KOGO with billing.5. All employees of SBI-KOGO, Inc., accept em-ployment under these conditions and each employ-ee's performance will be reviewed after a 6 monthperiod.6. Vacations and benefits:One year to Five years -Two weeksFive years to 10 years -Three weeksOver ten years -Four weeksHospitalization benefits attached from Cal West-ern Life Insurance7. One weekend off every five weeks, rotatedequally-other jocks to cover.When Kerrigan expressed disapproval of some of theproposed terms and conditions, Brinkman said they werenecessary because the station was losing money. Kerri-gan asked for time to consider the offer of employmentand Brinkman agreed, but stated that he wanted thesigned document returned to him that day.Kerrigan participated in a second meeting later thatday with Tillatson and Betsy Neuboff of the KPRI newsdepartment and Branch, who also had been retained. Til-latson told Kerrigan that the format of KOGO's newscoverage would change. The emphasis would be on localand consumer interest stories. News conferences wouldbe covered by telephone only. No longer would KOGOcover violent crimes, courts, or city council or board ofsupervisors meetings.The next day Kerrigan reported for work at 11 a.m.and met with Brinkman. She told him that she was readyto work under AFTRA's stipulations, but she had notsigned the employment agreement given to her the daybefore. Brinkman again told her, "We do not recognizethe Union." She told him, "That's immaterial, it existsand it's binding." Brinkman denied that it was, and thenasked Kerrigan whether her statements meant that shehad decided not to sign the offer. She told him shewould not sign and then she asked about severance payand Brinkman responded, "You were never employedhere, we owe you nothing." Kerrigan left and was neverpaid for September 20. In October, Kerrigan secured em-ployment as news director at Radio Station KCBQ, SanDiego, and has worked there up to the date of hearing.Another witness at the hearing was former KOGO an-nouncer and disc jockey Don McCulloch. He worked atKOGO from March 1977 to September. Like Kerrigan,McCulloch first heard of the station's probable sale inearly to mid-1979. About a week before Respondent as-sumed control of KOGO, McCulloch ascertained thatAllen would be the new manager of the station andcalled him at KPRI. McCulloch stated that he had re-ceived an offer from a radio station in Denver, but thathe "didn't want to walk away from a winner." Wouldhe, asked McCulloch, "at least have a chance to makethe team?" Allen responded, "I like your attitude; I can'ttell you too much but when we come in and take overKOGO, we're going to sit down with the Ken Coopersand with the Don McCullochs." Allen also said thatthere would be some changes made as there were someproblems with the AM sound. McCulloch agreed thatproblems existed involving a lack of direction "on behalfof the program director, a lack of structure there, that Ifelt would improve the station"; also a "loose format."To Allen's statement that McCulloch would have achance to make the team, McCulloch responded that thiswas "only fair." On the basis of Allen's representations,McCulloch "decided to take [his] chances and stay atKOGO and see what would happen."On September 19, McCulloch learned from Jacksonthat his name was on the "To be Terminated" list re-ferred to above. After learning this, McCulloch had aconversation with Brinkman about 6 p.m. on September19 at KOGO. Cooper was present when McCulloch in-troduced himself to Brinkman who said he had heardabout McCulloch from Allen. McCulloch said, "I guesswe're not going to get a chance to talk after all." Brink-man answered, "Not necessarily. I don't know if you've 333SOUTHWESTERN BROADCASTERSheard or not, but we're not recognizing the Union."McCulloch said that he had not heard that. Brinkmancontinued that he did not like to do it that way, becausehe was caught shorthanded too. "[W]e are doing it forlegal reasons on the advice of our labor attorneys."3Brinkman also explained that the terminations and thehiatus in operation of the station were necessary becauseit was not a carryover; "They weren't like taking on theold station but it would be the end of one station and thebeginning of a new one." Brinkman then assured McCul-loch that the new managers had no particular objectionsto his air sound and that McCulloch should be in touchabout 30 days later.A few moments later, McCulloch spoke to Allen inanother room. He was introduced to Allen by BillZoeller, KOGO's chief engineer who was retained byRespondent. McCulloch told Allen that he had justspoken to Brinkman and had been told that "the termina-tions were done strictly for legal reasons." To this, Allenresponded, "That's right and if I were you, I would givehim a call back in about five days or so."4As matters turned out, McCulloch never called anyoneback at KOGO, because 1-1/2 weeks after his termina-tion he secured employment at station KSGO where heremained until late November. Thereafter, McCullochwas and remained unemployed through the date of hear-ing.In rebuttal, Richard Ebbert testified for the GeneralCounsel. Currently unemployed, the witness was listedon the "To be Terminated" list referred to above. On orabout October 19, Brinkman called him and asked him tocome in for an audition and interview. Ebbert did as re-quested, and was subsequently offered employment byBrinkman. This was to be at Ebbert's old salary, and, atEbbert's insistence, not more than 40 hours per week.Brinkman agreed and Ebbert returned to KOGO untilMarch 1980.In its case, Respondent presented two witnesses:Brinkman and Allen. Brinkman testified that he had pre-viously worked with Allen in 1964. In July, Allen calledhim in Pittsburgh, Pennsylvania, where he had been em-ployed for several years, and asked whether he was in-terested in a new position at KOGO. After due consider-ation, Brinkman agreed and arrived in San Diego theevening of September 18, 1 week later than originallyagreed, because Brinkman's employer had asked him tofinish up some matters before leaving. Brinkman's ac-count of the Kerrigan and McCulloch conversations wasbasically as reported above. Brinkman did add that Ker-rigan asked for the position of news director and also at-tempted to describe to Brinkman what Kerrigan believedto be serious problems in the operation of the newsroom.3 There is some confusion in the record as to the antecedent of "it" inthe statement quoted. See discussion of this point below.4 Allen, but not Brinkman, denied making their respective statementsto McCulloch regarding "legal reasons." I find that Allen did make thisstatement to McCulloch as I find the latter to be a more credible witnesson this point. In addition. Zoeller was a witness to the Allen-McCullochconversation and, despite the fact that he was employed by Respondentat the time of hearing, was not called as a witness. This raises an adverseinference that, if called, Zoeller's testimony would not have supportedAllen on the denial. However, again I point out there is some confusionas to just what was done for "legal reasons.But Brinkman stated he was unable to make decisionsthen due to his unfamiliarity with the operation and heasked her to defer the conversation until later. Accord-ing to Brinkman, the only issue was for Kerrigan todecide whether she would sign the employment agree-ment.Brinkman, himself an AFTRA member, testified toone or more of his telephone conversations with Allenafter the former had been officially hired. Allen told himof the existing AFTRA and NABET contracts, but alsosaid that Brinkman would not inherit them.Dex Allen, general manager of KPRI and KOGO,also testified for Respondent. Much of his testimonydealt with the economics of operating a radio station ingeneral and KOGO in particular. According to Allen,KOGO was in poor financial condition prior to its pur-chase by Respondent. Its ratings were approximately 50percent lower than KPRI. Its revenues were correspond-ingly low. This was due to a combination of factors.KOGO was not paired with an FM station and conse-quently could not sell its advertising at a favorable rate;KOGO had been in the process of sale for severalmonths, thereby deterring potential advertisers; KOGOhad lost its exclusive broadcasting rights to the SanDiego Padres major league baseball games in 1978. LikeKerrigan and McCulloch, Allen also stated that KOGO,under Retlaw, had very poor management. This causedan unattractive format involving the programming ofmusic and news, inadequate sports reporting, overstaffingand unappealing radio personalities. After Allen was in-formed that Respondent had signed a contract to pur-chase KOGO, he and Shadek, and by the summer,Brinkman, set out to correct the business problems per-ceived by Respondent's management. I will detail anddiscuss these actions below.B. Analysis and ConclusionsI begin with the case of Howard Johnson Co. v. HotelEmployees, 417 U.S. 249 (1974). There, as in the instantcase, a bona fide sale of assets occurred. Despite an exist-ing collective-bargaining agreement with the seller, theCourt held that the purchaser was not bound by the con-tract and had no duty to hire all the employees of thepredecessor though it is possible, the Court stated, thatsuch an obligation might be assumed by the employer.5In this case, said obligations were never assumed by Re-spondent. However, if Respondent is found to be a suc-cessor employer," then the duty to recognize and to bar-gain with the unions, and possibly other obligations, areimposed upon it by operation of the law.' See also N.L.R.B. v. Burns Internationol Security Services. Inc., 406U.S. 272 (1972).6 AFTRA argues that because its contract with Retlaw contained aclause purporting to bind successors, and because Respondent had knowl-edge of the entire contract prior to purchase of KOGO, then Respondentis bound by the provisions of the contract as a successor. Such a claim isforeclosed by Howard Johnson Co. v. Hotel Employees, supra. 417 U.S.258. fn. 3SOUTHWESTERN BROADCASTERS 333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. The alleged substantial continuity of theemploying industryIn determining whether successorship exists, the key-stone is whether there is a substantial continuity of theemploying industry.7Continuity of the employing indus-try requires consideration of the work done as well asconsideration of the work force. More specifically, if theessential nature of the business continues following thetransfer and if a majority of the purchaser's work force iscomposed of the predecessor's employees, then there is asuccessorship.8With the above as a guide, I turn first to the nature ofthe business and the work done in this case. Before andafter the sale, the business of KOGO was to entertain itslisteners within the same geographical area by presenta-tion of music, news, and sports in a particular format.9However, within KOGO's format some differences areapparent under Respondent. In the field of music,KOGO played "adult contemporary" music. WitnessesMcCulloch and Allen agreed that before and after thesale the nomenclature of the music stayed the same, butAllen testified the music changed. He did not say howand I find that the music stayed essentially the same.Both agreed that the play list was shortened and morefamiliar music was played. I find these differences to beinsignificant. As to the news, the changes before andafter the sale were more significant. According to Kerri-gan, before the sale KOGO covered action on the streetsuch as violent crime, SWAT actions, court proceedings,and local government. After the sale, the coverage ofnews was entirely revamped with emphasis placed oncoverage of local civic events, consumer affairs, andcommentaries. News conferences were covered by tele-phone only. I find these changes to be significant. Theonly evidence presented suggesting the changes in newswere pretextual was the retention of Rob Branch, whomKerrigan described as the most "Blood and Guts" re-porter on KOGO's prior news staff. However, neithershe nor anyone else testified that the news format did notchange. As to sports, the evidence showed that after thesale, a sports director was hired, whereas before, therehad been no sports director.'OSince 1978 when KOGOhad lost its right to broadcast baseball, there had been nosports presentation. Under Respondent's new sports di-rector, this changed, and various sports events werebroadcast.Other changes in the nature of the business under Re-spondent can be described: the station's logo or signaturewas changed to "Radio Six" and Respondent increasedthe frequency of the call letters. The demographics ofthe station were lowered to a younger audience thanbefore the sale by the changes in the programmingformat and, consequently, the advertising shifted toappeal from the 45-plus audience before, to the 24-34-year audience under Respondent. In this respect, becauseRespondent was able to offer its advertising customersSaks & Company d/b/a Saks Fifth Avenue, 247 NLRB 1047 (1980)s Westwood Import Company, Inc., 251 NLRB 1213 (1980).9 According to McCulloch, a "format" is the type of programming thestation puts on the air to appeal to their target audience.'o This was Tom Nettles, who was one of several KlPRI employeesbrought to KOGO.spots on both its AM and FM broadcasts, its revenues in-creased beyond what both stations earned before thesale. As explained by Allen, under "combination selling I+ I may well equal 3."At 12:01 a.m. on September 20, KOGO went off theair for approximately 30 hours. Some cases hold that asignificant interruption or "hiatus" in business operationafter the sale is a factor in deciding whether a successor-ship exists." The time involved here is not significantand is consistent with a successorship. However, thereason for the signoff is of more importance. Respondentinstalled a new transmitter and modified some existingequipment as part of its acquisition of KOGO. This is im-portant because the use of new equipment by the pur-chaser is a factor against a finding of successorship.'2Inthis case, it is also important that Respondent intended toconsolidate its KOGO and KPRI operations to a new lo-cation in December, but as a result of constructiondelays and problems with the lease, this move did notoccur until April 1980.Up to this point, I find a close question presented onthe issue of successorship, but in turning to the questionof retention of Retlaw's work force, the issue resolvesitself, overwhelmingly, in my judgment, against a findingof successorship. I begin with a list of 12 AFTRA em-ployees and their classifications and the three NABETemployees: 3Retlaw-Kogo Employees-September 18, 1979Aftra UnitRich EbbertRick MartelKen GraueJames Neill (Day)Roddie StocktonTom LelandCynthia HeathRob Branch*Ernie Myers*Ken Copper*Ian Rose*Bill Moffitt*NewsD.J.NewsD.J.D.J.D.M.NewsNewsD.J.D.J.D.J.D.J.Nabet UnitRobert SmithJohn EdingtonAlfred BecerraOf the employees listed above, those marked with * wereactually hired by Respondent; Kerrigan was offered em-ployment, but declined; 4and Leland would probablyI See, e.g., Mondovi Foods Corporation, 235 NLRB 1080 (1978).12 See Alcoholism Services of Erie County. Inc., 236 NLRB 927 (1978).'a Some clarification is in order on two points. First, McCulloch wasinexplicably omitted from the list; yet he was a member of AFTRA.Second, the reason that the NABET employees did not have classifica-tions indicated is that they were all engineers.14 The General Counsel argues that Kerrigan was constructively dis-charged when Respondent offered her employment on terms differentfrom those under the AFTRA contract with Retlaw. I disagree and findContinued SOUTHWESTERN BROADCASTERS335have been offered employment, but for the informationconveyed to Allen by Jackson that Leland did not desirecontinued employment in the San Diego area. Thus, outof the 13 employees in the AFTRA unit, Respondenthired 5, offered employment to 1, and may have hired Iother but for Respondent's belief based on uncontrovert-ed evidence that he was not available. 15 None of theNABET unit were retained nor offered employment.The critical date for determining the Union's majoritystatus is the date on which the requests for bargainingwere received by the Employer.6In this case, as de-scribed above, the AFTRA demand was received on Oc-tober 2 and the NABET demand was received on Sep-tember 21. The record shows that by October 2 forAFTRA five unit employees had been retained as indi-cated in the list above. In addition, five KPRI employeeswere brought to KOGO for employment while continu-ing their former assignments: (1) Tom Nettles-KOGOsports director; (2) Ted Tillatson-KOGO news adminis-trator; (3) Ed Beauchamp-KOGO part-time air shiftpersonality; (4) Betsy Neuboff-KOGO news reporter;and (5) Paul Goldstein-KOGO part-time all night air-shift personality.Still others were hired from the outside:(1) Brinkman, while KOGO program manager, wasalso employed as an air personality.(2) Craig Austin, hired by Brinkman on recommenda-tion of a mutual friend as on-air personality for the 7p.m. to midnight shift.(3) Bill Michaels, hired as weekend air personality. Hehad formerly worked for KPRI and had been a satisfac-tory employee.Under this breakdown of employees, Respondent nei-ther hired a majority of the former AFTRA-NABETunit members, nor, in the case of AFTRA, did the fiveemployees retained by Respondent constitute a majorityof Respondent's on-air personalities.t7Assuming ar-guendo, that the former 13-member AFTRA unit sur-vived the sale of assets, 8 of the new air personalitiesclearly never voted for the Union and their supportcould not be presumed, under any legal theory or prece-dent, to continue after Respondent took over KOGO.Assuming the NABET unit survived, the analysis is evenmore striking. None of the three unit members were re-tained and Zoeller, the former chief engineer, was per-forming most of the work formerly performed by thethree unit members. Zoeller, of course, never voted forthat, assuming no antiunion motivation as I wi!l find below, Respondentcould vary the terms and conditions of employment offered, or could de-cline to offer her employment at all. Pacific Hide and Fur Depot. Inc. v.N.L.R.B., 553 F.2d 609, 611 (9th Cir. 1977); N.L.R.B. v. Burns Interna.-rional Security Service. Inc. supra at 294.J1 Moreover, on September 19 McCulloch was told by Allen to callBrinkman back within 5 days to see whether he would be hired. McCul-loch never called back because he accepted other employment. This evi-dence further weakens the General Counsel's theory of Respondent's re-fusal to hire Retlaw employees due to antiunion motivation and in orderto evade the duty to bargain as a successor.la Pre-Engineered Building Products. Inc.. 228 NLRB 841, fn. 1 (1977),enforcement denied 603 F.2d 134 (10th Cir. 1979).17 AFTRA states in its brief without citation to the record, or otherelaboration, "the retained AFTRA unit employees continued to be anactual majority of the on-air employees of KOGO. after September 19.1979." This statement cannot be credited.the Union and his support could not be presumed to con-tinue. In fact, for both units I will find below that theformer units are no longer appropriate. For now, I findthat the evidence does not show the requisite majorityfor a successorship. 18A purchaser of assets, like Respondent, which has notagreed to be bound by its vendor's contracts or toemploy its workers or to bargain with their union, neednot hire those workers. The decisions require that, insuch a case, and absent a refusal to hire because of an-tiunion animus-a sharply contested issue here-a major-ity of the work force of the purchasing employer in theunit be former employees of the seller in that unit. Butwhen the successor employer has never employed in theunit a majority of its workers who are former employeesof the predecessor, there is no duty to bargain. 92. The alleged antiunion motivation in Respondent'sfailure to retain the former unit membersThe General Counsel and the two Unions contend thatto the extent the required majority concept is not satis-fied in this case, Respondent declined to hire the formerunit member due to union animus.20I reject this argu-ment as unsupported by the record, to which I now turn.I begin with the statements made by Brinkman andAllen. Basically, Brinkman told both McCulloch andKerrigan that Respondent was not recognizing theUnion. Allen told Brinkman that he would not be inher-iting the union contracts. These statements are basicallyneutral, consistent, and informational, and do not raiseinferences supporting the General Counsel's case. Thereis some evidence that Respondent's counsel participatedin decisions on who to retain from Retlaw. No case iscited to show that consulting with one's counsel is evi-dence of wrongdoing in a labor dispute. If any inferenceflows, it would be that Respondent sought to avoid un-lawful acts by consulting with its attorney.21 The last-minute replacing of radio personalities is explainable byBrinkman's arrival in San Diego on September 18, ratherthan I week before, as originally planned. This delayedarrival caused great confusion because of Respondent'splans to make certain changes in its format as describedabove. All of the above is completely nonpersuasive ofRespondent's alleged animus, but there is some evidencethat requires special attention.McCulloch testified that Brinkman told him in a con-versation on September 19, about 6 p.m., as follows:I don't know if you've heard or not but we're notrecognizing the Union .... He didn't like to do itthat way but they were doing it for legal reasons onthe advice of our labor attorneys. I'd rather do itanother way because I'm caught shorthanded too.'R Compare N.L.R.B. v. Band-Age. Inc.. 534 F.2d 1 (Ist Cir. 1976).9 Pacific Hide d Fur Depot v. N.LR.B.. supra, 553 F.2d 611.20 Howard Johnson Co. v. Hotel Employees. supra, fn. 8.z' Thus Respondent may have asked its attorney w hether it was re-quired to retain all former KOGO employees. All parties agree that suchis not the law. Yet a mistake in procedure may raise the inference of un-lawful motivation. In a case like this, competent legal advice is indispens-able. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have tried to put McCulloch's testimony relating to"legal reasons" fairly in context. Later, McCulloch testi-fied that Allen confirmed that terminations were donefor legal reasons, although Allen denied saying this. Inanalyzing this testimony, I must find that Brinkmannever made that exact statement attributed to him. Wit-ness the cross-examination of Brinkman by Mr. Phillips,attorney for NABET:Q. Did you tell Mr. McCulloch that KOGOwould be signing off for legal reasons?A. Yes.Q. What legal reasons did you have in mind?A. I didn't have any. I was just. told that wewere signing the station off at midnight.Only one reference to "legal reasons" was mentioned inBrinkman's direct testimony and Phillips' interpretationof it is confusing. McCulloch was never brought back inrebuttal. Moreover, even if McCulloch's original testimo-ny was found to be credible, there is no evidence thatMcCulloch asked what was meant by "legal reasons" forhis termination. Of course, McCulloch was told by Allento call back in 5 days, but he failed to do so. I concludeand find this evidence is too ambiguous and not sufficientto establish Respondent's unlawful motive, particularlywhen considered with all the evidence of record.22Other evidence is alleged to show Respondent's un-lawful motive. For example, at footnote I of its brief,NABET contends that the testimony of witness JeanBargmanf, a NABET union official, is important. Hertestimony purported to relate a telephone conversationbetween herself and Drilling on September 20. Drillingallegedly told her that it was his opinion that Respond-ent desired to rid itself of both unions and had decidedthat terminations of selected employees were the bestway to do it. Over Respondent's objection, I permittedthe testimony to stand "for whatever it's worth." I con-clude now that the value of this testimony is nil and dis-credit it in toto. Drilling was the General Counsel's firstwitness. He was not called as an adverse witness. Heconcluded his testimony in barely enough time to catch aplane back to his home. Bargmanf was called the sameday, long after Drilling had left. In addition, Phillips rep-resented, in response to my concern about lack of anadequate foundation having been laid with Drilling, thateither he or counsel for AFTRA had asked Drillingwhether he ever told anyone that he thought that Re-spondent was trying to get rid of the Union. I can findno such question having been asked of Drilling. Thus,the failure of NABET to lay an adequate foundation orpreferably to call Drilling as its own witness under Sec-tion 611(C) of the Federal Rules of Evidence, to deter-mine whether he made the statement and more impor-tantly, the factual basis for it, renders the Bargmanf testi-mony of no value in proving illegal motivation.22 am aware of the rule that ambiguous statements must be resolvedagainst the promulgator. Cf. N.L.R.B. v. Harold Miller e al.. d/b/aMiller Charles d Co., 341 F.2d 870, 874 (2d Cir. 1965). But that rule doesnot fit here to raise an inference in support of the General Counsel's case.The surrounding circumstances of the testimony in issue. as indicated inthe text of my Decision above, combine to render the statement of littleor no probative value.In discussion of Respondent's alleged unlawful motiva-tion, it is necessary to discuss briefly the special nature ofthe entertainment profession. As to the AFTRA unit,there is clearly a pronounced subjective element to thehiring process.23While subjective considerations shouldnot be used as pretext for antiunion motivation, in thiscase all seem to agree that the entertainment business is ahigh risk, insecure profession. Thus, Brinkman wasbrought to San Diego from Pittsburgh, because severalyears before he had impressed Allen when they workedtogether. Allen described Brinkman's past employmentcompared to many others in the radio business:Well, he had been in the same market for almost 19years. He had only worked at two radio stationswhich in this business is phenomenal, most peoplemove every year, year and a half, two years. Thelongevity is not exactly like it is in other business.McCulloch, too, indicated an understanding of the sub-jective factors in the selection process when he testifiedthat, after Allen told him he would have a chance tomake the team, McCulloch testified:On the basis of that, I decided to take my chanceand stay at KOGO and [see] what would happen.24Still other evidence in the record reflects the insecuremotive of radio work. After leaving KOGO, McCullochworked for another station in the area for about 2months and has apparently been unemployed since.Ebbert was rehired by KOGO in October and remainedthere until March of 1980. He also has apparently beenunemployed since.However, as a court said in another context:It is precisely because such an evaluation, highlysubjective as it is, may mask racial bias that it mustbe vigorously reviewed.25As a vigorous review failed to find evidence of racialbias in Milton, so too has my "vigorous" review failed tofind evidence in this case of unlawful motivation in thedecisions on retention.The hiring decisions were not based completely onsubjective factors. Respondent also had the benefits ofreports prepared by an experienced AM radio consultantand by a radio research group. While these reports werereferred to in the testimony, they were not offered intoevidence. General Counsel suggests that their utility mayhave been pretextual because apparently "no one recom-mended by these studies was subsequently hired." In re-sponse to this claim, I note that the reports were in pos-session of Respondent's counsel at hearing and the2 : Allen testified the hiring decisions were made as the result of inputfrom consultants, from the researchers, and what might be considered"common sense or... gut feeling."24 Kerrigan, of course, has the same right to subjective impressions ofher colleagues. However, her descriptions of fired news director Graue.as a "Walter Cronkite" of the San Diego area, or of retained colleagueRob Branch, as the most "blood and guts" reporter under AFTRA is notconvincing evidence of unlawful motives by Respondent in retainingsome employees, but riot othersz' Milton v. Bell Laborazortes, 428 F.Supp. 502, 507 (D.C.NJ. 1977). SOUTHWESTERN BROADCASTERS337record does not show that anyone was denied access tothem. As to how they were used by Respondent, someof the AFTRA unit members not retained by Respond-ent were found by the consultant and research group tobe ineffective and unpopular, e.g., Martel and McCul-loch.As to the three employees in the NABET unit, theywere not retained because, according to Allen, they werenot needed. Respondent intended to operate KOGOunder William Zoeller and KPRI under Joe Semac.Zoeller had been chief engineer under KOGO beforeRespondent took over and Semac had been KPRI engi-neer both before and after. Thus Respondent hired nonew engineering employees to perform the work former-ly done by the nonretained engineers, Smith, Edingtonand Becerra. General Counsel concedes this, but thencontends that because the production work formerlydone by the three mentioned above, was, after Respond-ent took over, performed by KOGO on-the-air employ-ees this shows a linkage between Respondent's unlawfulconduct with respect to the AFTRA employees, and thefailure to retain the NABET employees. This argumenthas several defects: First, I have found no unlawful moti-vation with respect to the AFTRA employees; next, fora period of time under Retlaw, McCulloch did engineer-ing work while he was working on the air as a discjockey. Thus the precedent was firmly established. Final-ly, Rose and Michaels, the former retained, the latternewly hired, had ability to perform some engineeringtasks which was a factor in their hiring. This ability con-tributed to Respondent's economic motivation to reducecosts by consolidating jobs, a clearly defensible objectivewhich was begun to a limited degree under Retlaw withunion approval.In sum, I have found no successorship and no unlawfulmotivation with respect to Respondent's retention of cer-tain employees but not others.26Consequently, I am alsoconstrained to find that Respondent has not violated theAct.27To the reasons and analysis reflected above, I adda few additional reasons which support my central con-clusions. First, Respondent replaced its three highestranking executives, station manager, program director,and sales manager. Replacement of supervisors detractsfrom the continuity of the employing industry and is afactor supporting a finding of no successorship.28Second, selection of the Unions in this case occurredprior to 1970 when Retlaw was presumably operatingwith its full complement of employees. In the instantcase, Respondent "homogenized," i.e., combined itsKOGO staff with many employees from KPRI, a non-union station. Thus in the case of NABET, the unit hasceased to exist entirely, and in the case of AFTRA, it is26 Compare C.J.B. Industries, 250 NLRB 1433 (1980). I have also ana-lyzed the Respondent's failure to retain the unit employees here in termsof the guidelines for discharge cases announced in Wright Line. a Divisionof Wright Line. Inc., 251 NLRB 1083 (1980). However, since I cannotfind a prima facie case of discrimination, further reference to Wright isunnecessary in the instant case.27 Thus Respondent had no duty to recognize and bargain with theUnions, nor did Respondent violate the Act in changing the terms andconditions of employment offered to any unit employee.28 See J-P Mfg.. Inc.. uccesor to Traner Manufacturing, Inc.. 194NLRB 965. 969 (1972).too speculative to presume that when KOGO resumedoperations under Respondent, a majority of its employeesdesired or even anticipated representation by the Unions.I also find that, after Respondent assumed control ofKOGO, the appropriate units under Retlaw did not con-tinue. I agree in part with the analysis of this point madeby Respondent. That is, the dubbing function located inthe NABET engineering unit by Retlaw was done byon-air production people by Respondent. The on-airfunction of KPRI was partially combined with that ofKOGO as a substantial number of on-air employees (5out of 13) worked on-air at both stations. In this respectI believe the community of interest formerly shared byAFTRA members under Retlaw would not be extendedto KOGO-KPRI on-air performers. That is, these twostations would be considered joint-employers as of Sep-tember 19.29Anticipating my finding of joint employer above, theGeneral Counsel contends that even assuming that KPRIand KOGO constitute a single employer, it does notfollow automatically that the employees of the two sta-tions constitute a single appropriate unit. The GeneralCounsel goes on to fault Respondent for failing to pro-duce evidence as to how many employees were em-ployed at KPRI on September 20, who would be includ-ed in the new overall unit. While I agree that the recorddoes not reflect how many KPRI employees were em-ployed as of September 20, this misses the point. Theissue is not whether there is an appropriate unit underRespondent, but only whether the old unit endures. Thefact is that the AFTRA and NABET units ceased toexist because the operational structure and practices ofRespondent differed significantly from Retlaw.Based on all the reasons discussed above, I will recom-mend that this case be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent Southwestern Broadcasters, Inc., is anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2. American Federation of Television and Radio Art-ists, San Diego Local, AFL-CIO, and National Associ-ation of Broadcast Employees and Technicians, AFL-CIO-CLC, are labor organizations within the meaning ofSection 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:29 Parklane Hosiery Company. 203 NLRB 597. 612. amended on othergrounds 207 NLRB 999 (1973). Thus KOGO-KPRI had a functional in-terrelation of operations: a centralized control of labor relations; commonmanagement and common ownership or control. See also L. E Davis.d/bh/a Holiday Inn of Denton v. N.L.R.B., 617 F.2d 1264 (7th Cir. 1980). 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER30It is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety.30 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.